Exhibit 10.5
 
 
AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of November 30,
2009, by and between CPX Uranium, Inc. (“CPX”), with an address of 3266 West
Galveston Road, #107 Apache Junction Arizona, 85220, NPX Metals, Inc., with an
address of 3266 West Galveston Road, #107 Apache Junction Arizona, 85220 (“NPX”
and collectively with “CPX”, “Assignor”), and Green Energy Fields, Inc a Nevada
corporation (“Assignee”).
 
WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets set forth on
Schedule A attached hereto (collectively, the “Assets”), and in connection
therewith, Assignee has agreed to assume certain of the liabilities of Assignor
relating to the Assets, on the terms and conditions set forth herein; and
 
WHEREAS, NPX owns 100% of the issued and outstanding securities of CPX and
desires to transfer, convey and assign the CPX stock to Assignee, free and clear
of all liens, claims, encumbrances and liabilities (except as provided in
Section 2 hereof).


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.       Assignment and Sale.


1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the Assets.


1.2           Purchase of Stock.  NPX hereby transfers, conveys and assigns 100%
of the issued and outstanding shares of common stock of CPX (the “Shares”) to
Assignee.  NPX represents and warrants that Schedule A sets forth the true and
correct capitalization of CPX, and that there are no outstanding options, rights
or interests in or to purchase any securities of CPX other than as set forth on
Schedule A.


1.3           Closing.  The purchase and sale of the Shares shall take place at
a closing (the “Closing”), to be held at such date, time and place at the law
office of Sichenzia Ross Friedman & Ference, LLP as shall be determined by the
Assignee on notice to the Assignor.


At the Closing:
a)  
NPX shall deliver to the Assignee a certificate (or certificates) for the
Shares, along with a fully executed stock power duly endorsed in form for
transfer to the Assignee;

b)  
The Assignee shall pay to the Assignor at the Closing: (A) 2,000,000 shares of
the Common Stock, par value $0.0001 per share, of Assignee; plus (B) the amount
set forth for operating expenses incurred by Assignor for the operation of the
Assets through and following the Closing Date, as set forth on  Schedule A
hereto (the “Purchase Price”).

 

--------------------------------------------------------------------------------


 
1.4           Further Assurances.  Assignor shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.


Section 2.     Assumption.


2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, those
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Assets
assigned, as set forth on Schedule B attached hereto (the “Liabilities”).
 
Section 3.      Representations and Warranties of the Assignor.


Assignor hereby make the following representations and warranties to the
Assignee which shall survive the Closing and sale of the Shares:
a)  
NPX owns the Shares free and clear of any and all liens, claims, encumbrances,
preemptive rights, right of first refusal and adverse interests of any kind.

b)  
The Assets are owned by Assignors free and clear of any and all liens, claims,
encumbrances, preemptive rights, right or first refusal and adverse interests of
any kind.

c)  
Assignor has/have the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out Assignor’s obligations hereunder.

d)  
No consent, approval or agreement of any individual or entity is required to be
obtained by the Assignor in connection with the execution and performance by the
Assignor of this Agreement or the execution and performance by the Assignor of
any agreements, instruments or other obligations entered into in connection with
this Agreement.

e)  
There is no private or governmental action, suit, proceeding, claim, arbitration
or investigation pending before any agency, court or tribunal, foreign or
domestic, or, to the Assignor’s knowledge, threatened against the Assignor or
any of Assignor’s’ properties\.

f)  
There is no judgment, decree or order against the Assignor that could prevent,
enjoin, alter or delay any of the transactions contemplated by this Agreement.

g)  
There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to the Assignor’s knowledge, threatened
against the Assignor or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation.

h)  
No bankruptcy, receivership or debtor relief proceedings are pending or, to the
Assignor’s knowledge, threatened against the Assignor.

 

--------------------------------------------------------------------------------


 
i)  
The Assignor has complied with, is not in violation of, and has not received any
notices of violation with respect to, any federal, state, local or foreign Law,
judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business.  References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).

j)  
The Assignor is aware of the Assignee’s business affairs and financial condition
and has reached an informed and knowledgeable decision to sell the Shares and
assign the Assets.

k)  
Other than the Liabilities, there are no liabilities, commitments, contracts,
agreements, obligations or other claims against CPX or the Assets, whether known
or unknown, asserted or unasserted, accrued or unaccrued, absolute or
contingent, liquidated or unliquidated, due or to become due, and whether
contractual, statutory, or otherwise associated with the Assets

l)  
All representations, covenants and warranties of the Assignor contained in this
Agreement shall be true and correct on and as of the Closing with the same
effect as though the same had been made on and as of such date.

m)  
NPX agrees to indemnify and hold harmless Assignee for and against any breach of
the representations or warranties contained in this Agreement.

 
Section 4.         Miscellaneous.
 
n)  
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

o)  
Severability.  If any section, term or provision of this Agreement shall to any
extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

 

--------------------------------------------------------------------------------


 
p)  
Notices.  All notices provided for in this Agreement shall be in writing signed
by the party giving such notice, and delivered personally or sent by overnight
courier, mail or messenger against receipt thereof or sent by registered or
certified mail, return receipt requested, or by facsimile transmission or
similar means of communication if receipt is confirmed or if transmission of
such notice is confirmed by mail as provided in this Agreement  Notices shall be
deemed to have been received on the date of personal delivery or telecopy or
attempted delivery.

q)  
Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby  irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in this Agreement (other than by telecopier), or (y) any other method of service
permitted by law.

r)  
Waiver of Jury Trial.  Each of the parties hereto hereby expressly waives any
right to a trial by jury in the event of any suit, action or proceeding to
enforce this Agreement or any other action or proceeding which may arise out of
or in any way be connected with this Agreement or any of the other documents or
agreements executed in connection herewith.

s)  
Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

t)  
Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

u)  
Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

v)  
Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

w)  
No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

x)  
Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

y)  
Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Assignee
has represented other shareholders of the

 
Assignee and may, in the future, represent others in connection with various
legal matters and each party waives any conflicts of interest and other
allegations that it has not been represented by its own counsel.




--------------------------------------------------------------------------------




[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO AGREEMENT OF CONVEYANCE]
 
IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.


ASSIGNOR:
NPX METALS, INC.




By: Daniel Bleak        
Name:  Daniel Bleak
Title: President


CPX URANIUM, INC.




By: Jonathan Lindsay                        
       Name: Jonathan Lindsay
       Title: Secretary




ASSIGNEE:
GREEN ENERGY FIELDS, INC.




By: Joshua Bleak                                 
       Name: Joshua Bleak
       Title: President
 
 
 